Citation Nr: 0618804	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  01-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.  

2.  Entitlement to an effective date earlier than April 10, 
2001, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1967 
and from December 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and nearly total social impairment.  

2.  A claim for entitlement to a total disability rating 
based on individual unemployability was first received by VA 
in June 1999.  

3.  The earliest date that it is factually ascertainable that 
the veteran was unemployable due to service-connected 
disabilities is February 21, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  

2.  The proper effective date for the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities is February 21, 2001.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process." Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was informed of the 
criteria for evaluating his claims for an increased rating 
for PTSD and an earlier effective date for a TDIU in the July 
2001 statement of the case.  In addition, he was provided 
VCAA notice, to include notice to submit any pertinent 
evidence in his possession, by correspondence mailed in July 
2005 and in several supplemental statements of the case.  
Moreover, the veteran has been informed of the criteria for 
establishing an effective date for increased ratings, thus, 
the Board finds that there is no prejudice to him in 
proceeding to a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this decision, the Board is granting a 
100 percent evaluation for PTSD and an earlier effective date 
for entitlement to a TDIU.  Therefore, any failure to provide 
the veteran with more specific information concerning the 
criteria for assigning an effective date was no more than 
harmless error.  

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claim have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Increased Evaluation for PTSD

A.  Factual Background

On VA examination in January 2000, it was noted that the 
veteran continued to suffer from mood swings.  His highs were 
filled with rage and anger and then he may lapse into a 
depressed and crying episode.  The veteran had nightmares, 
was hypervigilant and had an increased startle response to 
any loud noise.  The examiner indicated that the veteran had 
a decreased ability to concentrate; however, he drank over a 
12 pack of beer per day in addition to marijuana.  The 
veteran stated that he was unable to maintain a relationship 
with anyone and had difficulties with his job.  On mental 
status examination, the veteran's mood was depressed and his 
affect was restricted, often times tearful.  His leg shook 
throughout the interview.  He denied any homicidal or 
suicidal ideations.  Auditory and visual hallucinations were 
denied.  Flight of ideas, ideas of reference, and delusions 
were absent.  General information, memory and concentration 
abilities were fair.  Insight was fair and judgment was poor.  
The diagnoses include alcohol and marijuana dependence; 
bipolar disorder; PTSD, and personality disorder, not 
otherwise specified.  The Global Assessment of Functioning 
(GAF) score was 55.  

A March 2001 employability review statement from an outreach 
program specialist noted that numerous employers were put off 
by the veteran's observable PTSD symptoms such as a hostile 
demeanor and felt that he could not be relied on or work well 
with others.  

A March 2002 statement reflects that the veteran as treated 
for PTSD; major depression with ongoing suicidal thoughts.  
It was reported that during the course of his treatment, a 
GAF score of 45 was noted.  The veteran complained of 
increased irritability, including temper outbursts.  The 
veteran was noted to have ongoing struggles with his PTSD 
symptoms, little positive reaction to medications, and 
suicidal ideation which prohibited him from returning to the 
work force.  A March 2002 record noted increasing issues with 
anger, irritability and thoughts of self harm without a plan.  
General profound depression was reflected in the updated GAF 
score of 35.  It was noted that the veteran was committed to 
supportive counseling, psychiatric visits and compliance with 
medications; however he was incapable of obtaining or 
sustaining any employment.  

On VA examination in January 2003, it was noted that the 
veteran had a history of multiple psychiatric 
hospitalizations for depression and suicidality.  He was 
diagnosed with mood disorder, recurrent, major depression and 
PTSD.  The examiner noted that the veteran was quite anxious 
during the examination.  On mental status examination, it was 
noted that he was alert and oriented.  His speech was logical 
and focused at all times.  The veteran reported being 
emotionally labile with thoughts of anger or crying spells 
without cause.  He said that he had a quick temper and tended 
to yell and throw things.  He reported anxiety attacks when 
he was in places with large groups of people, in close 
quarters.  The veteran indicated that he had poor 
concentration and a chronic history of suicidality.  The 
examiner concluded that the veteran appeared to be seriously 
impaired in his overall functioning.  He was chronically 
socially avoidant and suffered from chronic unemployment.  He 
also had sleep disturbance.  The examiner indicated that mood 
disorder, not otherwise specified was his primary disabling 
condition but he also suffered from avoidant personality 
disorder.  The examiner stated that the veteran's PTSD 
symptoms which were related to his mood disorder made it more 
difficult for him to deal with PTSD symptoms.  The current 
GAF was 45, reflecting serious impairment of functioning.  

VA outpatient treatment records dated from December 2000 to 
April 2005 generally show treatment for a variety of 
disorders, including psychiatric disabilities.  The veteran 
continued to receive individual therapy and medication 
management for bipolar disorder, depression, generalized 
anxiety disorder and PTSD.  A January 2002 medical record 
notes that the veteran was seen with a mildly disheveled 
appearance and depressed mood.  The diagnosis was major 
depression and PTSD, both worsened due to unintentional 
medical non-compliance.  A May 2004 record notes a GAF score 
of 40.  An April 2005 behavioral health record notes that the 
veteran was diagnosed with severe PTSD with associated 
depression.  The examiner did not feel that the veteran had 
bipolar disorder.  

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships." Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

Based on a review of the pertinent evidence, the Board 
concludes that the medical evidence of record establishes 
that the veteran's PTSD is presently manifested by 
occupational and social impairment that more nearly 
approximates total than the level required for a 70 percent 
evaluation.  The evidence of record includes medical records 
showing treatment and diagnosis of chronic PTSD.  The record 
also contains evidence that the veteran has not been employed 
full-time since 2001.  As indicated above, the veteran's 
therapist opined that the veteran's PTSD results in 
occupational impairment of such severity to render him 
incapable of obtaining or sustaining any employment. 
Moreover, the veteran's outreach program specialist noted 
that numerous employers were put off by the veteran's 
observable PTSD symptoms and felt that he could not be relied 
on or work well with others.  It is apparent from these 
opinions that the veteran's would not be able to maintain 
employment due to the severity of his PTSD.  His symptoms 
include anxiety, nervousness, rage, depression, sleep 
disturbances, poor concentration, severe difficulties in 
interpersonal relationships, hypervigilance, and hyperstartle 
responses, overall poor coping.  Accordingly, a 100 percent 
disability rating is appropriate for the veteran's service-
connected PTSD.

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that the social and occupational impairment from 
the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent rating than the lesser 
amount required for a 70 percent rating.  See 38 U.S.C.A. § 
5107.  

III.  Earlier Effective Date for a TDIU

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2005).  VA will 
grant a TDIU when the claimant is precluded, by reason of his 
service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

Historically, it is noted that service connection for PTSD 
was initially established in a May 1986 rating action with a 
10 percent evaluation.  Service connection for left simple 
mastectomy for gynecomastia was also in effect, effective 
December 1984 with a 10 percent rating.  The veteran's 
combined disability evaluation was 20 percent at that time.  

He subsequently filed claims for increased ratings, which 
were adjudicated by the RO.  The veteran did not allege in 
connection with any of these claims that he was unemployable 
due to service-connected disabilities, nor did any of the 
medical evidence of record at that time suggest that he was 
unemployable due to service-connected disabilities.  The 
veteran did not appeal any of these decisions. In a September 
1996 RO decision, the disability rating for PTSD was 
increased to 70 percent disabling, effective September 15, 
1993, the date of his claim for an increased rating.  At that 
time, the veteran's service-connected disabilities included 
left simple mastectomy for gynecomastia with a 10 percent 
evaluation and multiple recurrent cysts with a 10 percent 
rating.  The veteran's combined service connected disability 
rating was 80 percent, effective September 15, 1993.  As a 
result of this decision, the minimum schedular criteria for a 
TDIU were met as of September 15, 1993.  

With respect to when it was first factually ascertainable 
that the veteran was unemployable due to service-connected 
disabilities, the Board notes that in an August 1995 
statement, the veteran indicated that he was currently 
employed but that he feared losing his job due to his 
service-connected disabilities.  In June 1999, the veteran 
filed a formal claim for a total disability evaluation based 
on individual unemployability.  He indicated that he last 
worked full-time in August 1998 at a wall covering factory.  
A December 1999 statement of employment information from his 
previous employer noted that the veteran had been employed 
from November 1971 until August 1998 when he was laid off 
from his job.  

On VA examination in January 2000, it was noted that the 
veteran's main psychiatric problem was bipolar disorder.  The 
examiner also noted that the veteran was diagnosed with 
alcoholism many years ago for which he had refused treatment.  
The examiner opined that his long term alcoholism was the 
cause from his memory and concentration problems.  It was 
also noted that a 27-year history of employment in one 
facility would be contradictory for inability to maintain 
constant employment.  The examiner felt that the veteran's 
drug and alcohol usage and refusal to participate fully in 
psychiatric treatment was the cause of his employment 
difficulties at that time.  

An August 2000 VA hospital discharge summary notes that the 
veteran was admitted for depression and suicidal thoughts.  
He said that he had difficulty sleeping for about three weeks 
following a job loss as a midnight shift gas attendant.  The 
veteran stated that he was distressed because he could not 
keep a job.  

An August 2000 statement of employment information noted that 
the veteran worked full-time as a security officer from 
October 1999 to March 2000.  Additional statements show that 
the veteran worked as a grocery clerk from April 2000 to May 
2000 and an inspector packer from January 15, 2001 to 
February 21, 2001.  The employer noted that he was terminated 
due to excessive absenteeism and they were unaware of any 
disability which would affect his employment.  

A March 2001 employability review statement from an outreach 
program specialist noted that numerous employers were put off 
by the veteran's observable PTSD symptoms such as a hostile 
demeanor and felt that he could not be relied on or work well 
with others.  The program specialist indicated that the 
veteran could not be referred to current openings due to his 
PTSD barriers and newly diagnosed issues with diabetes 
mellitus.  He felt that the veteran would be a liability to 
himself and any employer.  

On April 10, 2001, the RO received the veteran's claim for 
service connection for diabetes mellitus, claimed as 
secondary to herbicide exposure.  Service connection for 
diabetes mellitus was granted in a August 2001 rating 
decision with a 20 percent rating.  His combined disability 
rating continued to be 80 percent.  Entitlement to a total 
disability rating based on umemployability was granted, 
effective from April 10, 2001.  

In a March 2002 medical statement, it was noted that the 
veteran was incapable of obtaining or sustaining any 
employment.  The examiner indicated that such an effort would 
only increase his depression and suicidal ideation.  

As previously noted, the effective date for an award of a 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o)(1).  In this case, it appears from the evidence on 
file and the veteran's statements that his service-connected 
disabilities did not preclude him from maintaining 
substantially gainful employment prior to February 2001.  
None of the medical evidence of record specifically indicates 
that the veteran's service-connected disabilities rendered 
him unemployable prior to the March 2001 employability review 
statement.  

However, based upon the evidence indicating that his last 
gainful employment was in February 2001 and the medical 
evidence showing that he was unemployable due to service-
connected disabilities, the Board has concluded that the 
veteran's entitlement to a TDIU arose on February 21, 2001.  
Since this date is later than the June 1999 date of receipt 
of claim, February 21, 2001, is the proper effective date for 
the award of a TDIU.  In reaching this decision, the Board 
has resolved all reasonable doubt in the veteran's favor.  


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the criteria governing the award of monetary 
benefits.  

Entitlement to an effective date of February 21, 2001, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
granted subject to the criteria governing the award of 
monetary benefits.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


